DOAN, J.
The appellant was convicted of murder in the second degree in the district court of Pinal county, and on April 2, 1909, was sentenced to a term of imprisonment. A motion for a new trial was denied, and an appeal taken from the judgment of the court and the order denying such motion. There is submitted to this court the reporter’s transcript of the testimony, the judgment-roll, and the transcript of the record in the lower court. There is no assignment of errors, nor any brief from either the appellant or respondent.
We have examined carefully the record submitted to ns. We find that the indictment sufficiently charges the crime of which the defendant was convicted. The evidence is ample to support the verdict of the jury and the judgment of the court. The charge of the court correctly enunciates the law. The only instruction requested by the defendant was given by the court as requested.
No fundamental error appearing in the record, the judgment of the lower court is affirmed.
CAMPBELL, LEWIS, and DOE, JJ., concur.